Kupferman, J. P., and Sandler, J.,
dissent in part in the following memorandum by Kupferman, J. P.: I dissent with respect to the third cause of action sounding in negligence and would deny the motion to dismiss the amended complaint with respect thereto. Inasmuch as the agreement involved was prepared by the defendant, it must be strictly construed against it. The absolution therein provided with respect to action or failure to take action has to do with the investments made or not made, but cannot be used to avoid liability with respect to the contention that there was no or little supervision. Mistakes of judgment are released, but failure even to exercise judgment does not come within such release.